Title: To Benjamin Franklin from Peter Collinson, 14 June 1748
From: Collinson, Peter
To: Franklin, Benjamin


Friend Franklin
Londn June 14th 1748
The Bearer Mr. Kalm Is an Ingenious Man and comes over on purpose to Improve himself in all Natural Inquiries. He is a Sweed per Nation and is as I am informed Imployed by the Academy of Upsal to make Observations on your Parts of the World. I recommend Him to thy Favour and Notice—by Him I send the first Vol. of the Voyage to Discover NorWest passage. I hope the pacquett &c. sent under the Care of Hunt & Greenlease is come safe to Hand. I am thy sincere friend
P Collinson
 Addressed: To  Ben: Franklin  Philadelphia